      Case 1:18-cr-00085-DLC-KLD Document 83 Filed 09/24/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




  UNITED STATES OF AMERICA,                        CR 18-85-BLG-DLC
                                                   CR 18–149–BLG–DLC
                       Plaintiff,

        vs.                                         ORDER

  LARRY WAYNE PRICE, JR.,

                       Defendant.

      Before the Court is Defendant’s Unopposed Motion for Leave to File

Motion Under Seal. (Doc. 82.) Counsel for Defendant represent that their

forthcoming Motion for Co-Counsel to Appear Telephonically contains

information that falls within the scope of Local Rule 16.4. (Id. at 2.)

      Accordingly, with good cause shown, IT IS ORDERED THAT the motion

(Doc. 82) is GRANTED. Defendant may file his Motion for Co-Counsel to

Appear Telephonically under seal.

      DATED this 24th day of September, 2020.
